Citation Nr: 1207499	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.	Entitlement to service connection for headaches.

2.	Entitlement to a compensable rating for right knee patellofemoral syndrome from April 14, 1999, to May 15, 2003.

3.	Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome from May 16, 2003.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Esquire


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to January 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal is presently under the jurisdiction of the RO in Montgomery, Alabama.  

In pertinent part, the August 2004 rating action granted service connection for the Veteran's right knee patellofemoral syndrome, assigning a zero percent, or noncompensable evaluation, effective from April 14, 1999 (the date of the Veteran's original claim).  The Veteran thereafter perfected an appeal to the decision.  A 10 percent rating effective from May 16, 2003, was later assigned in a March 2010 rating decision.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, his case remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2009 the claims were before the Board and were remanded for additional development.  In a May 2010 decision the Board denied entitlement to service connection for headaches and entitlement to an increased evaluation for right knee patellofemoral syndrome.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of entitlement to service connection for the Veteran's headaches and entitlement to an increased evaluation for right knee patellofemoral syndrome and remanded the matter for further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In the October 2011 JMR the parties agreed that the Veteran was not provided adequate time to respond and submit additional evidence prior to the May 2010 Board decision.  In this regard, the RO issued a supplemental statement of the case on March 15, 2010.  The Veteran submitted a statement that was received on March 19, 2010 indicating that he wanted a copy of all evidence in his claims file from April 30, 2009 forward.  He also requested 30 days after receipt of this evidence to respond.  However, on April 22, 2010 the case was certified to the Board.

On April 29, 2010 the outstanding evidence was mailed to the Veteran.  On May 10, 2010 the Veteran received notice that his case had been received by the Board and on May 19, 2010 a decision was issued.

As the Veteran was not given 30 days to respond to the evidence he received on April 29, 2010, the case should be remanded to allow him additional time to submit any evidence or response he feels necessary.

The Board further notes that the most recent VA treatment records in the claims file are from May 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from May 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from May 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Notify the Veteran that he has 30 days to submit additional evidence to support his claims.

3.	After completing the above, and any other development deemed necessary, after the 30 days has expired, the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

